Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Drawings filed on 05/21/2020 are acknowledged and have been accepted.
Applicant's arguments filed 08/23/2022 regarding the rejection of claims 2, 3, 5-7, 12, 13 and 15 under 35 U.S.C. 112 (b) have been fully considered but they are not persuasive. It is argued that the amendments to independent claims 1 and 11 mitigated the antecedent basis issues for these claims. However, it is submitted that In each of claims 2, 3, 6, 7, 12, 13 and 15  “the membrane device” or “the reverse osmosis membrane”, respectively, continue to lack clear antecedent basis, since claims 1 and 11 from which these claims respectively depend continue to recite the membrane device and encompassed reverse osmosis membrane as only optionally present. The respective recitations in independent claims 1 and 11 are now termed “at least one of a membrane device including a reverse osmosis membrane and/or an ion exchange device including an ion exchanger”. Such recitations continue to recite the reverse osmosis device and membrane thereof and the ion exchange device, and ion exchanger thereof as each, respectively, being alternative and optionally present, thus not providing antecedent basis for the dependent claims of these terms. 
Applicant’s arguments, filed 08/23/2022 with respect to the rejection of claims 1-19 over 35 U.S.C. 103 as obvious under Arai et al PGPUBS Document US 2013/0105389 in view of Boodoo et al PGPUBS Document US 2008/0173583, with some dependent claims also rejected over additional teaching references have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of the previous applied combination of prior art, further in view of Fitzgibbons patent 4,188,292.
It is argued that for claim 1, regarding the primary reference Arai, that the reverse osmosis treatment device and ion exchanger device are located downstream from a device for measuring or analyzing the concentration of urea, with such analyzing occurring prior to the pretreating instead of the analyzing occurring immediately after the pretreating as in the amended claims.
Similarly, it is argued that for claim 11, regarding Arai that the pretreatment means is located downstream of instead of directly upstream of the analyzer as in the amended claims.
It is submitted that in Arai, in paragraphs [0130-0131] that water sample volumes are obtained from water having passed through biological treatment prior to being analyzed. Such water sample volumes are caused to pass through an ion exchange resin device for ion exchange treatment, with intermediate steps of deionizing and condensing the water sample, prior to the urea concentration of the water being quantitatively determined or analyzed by a device utilizing the diacetyl-monoxime method. 
Further, Arai in paragraphs [0124-0127] discloses that in some embodiments such water sample volumes are caused to optionally pass through a pre-treatment apparatus which includes two reverse osmosis device or apparatuses 16 and 18 and an additional mixed-bed ion exchange device or apparatus 23, prior to passing through biological treatment or biological treatment means 12. 
Thus in summary, Arai is disclosing water sample volumes yielding water samples which are pretreated by a plurality of reverse osmosis and ion exchange upstream of or before the water samples being analyzed, however there being intermediate water treatment devices or steps between the reverse osmosis device and ion exchange device, thus the analyzing or analyzing device not being immediately or directly after the pretreating.
The newly applied Fitzgibbons reference teaches analysis of sample solutions from water sample-providing volumes (column 1, lines 10-15), such as effluent from industrial plants, the samples being passed through an additional ion exchange device in the form of a strong acid cation exchanger, directly before being passed through an analyzer (column 4, line 56-column 5, line 2 and column 5, lines 25-34). 
Fitzgibbons suggests a motivation for such configuration of components, being so as to remove interfering cations from the water samples while preserving the urea, so as to achieve more accurate urea concentration analysis results  (column 3, lines 24-29). 
Arai at [0002] is disclosing the water being treated and analyzed, optionally being industrial water. 
Arai in combination with Fitzgibbons, thus would yield pretreatment of sample volumes by a plurality of reverse osmosis devices and ion exchanging devices, including an ion exchange device immediately upstream, of an analysis device. 
Thus, it would have been obvious to one of ordinary skill in the art of sampling water being treated from industrial effluent, to have modified the Arai system and method by including an additional ion exchange device, in the form of a strong acid cation exchanger, as to remove interfering cations from the water samples while preserving the urea, so as to achieve more accurate urea concentration analysis results.

			CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “pretreatment means for pretreating a sample solution” in claim 11, line 3; Applicant’s argument that the structure in claim 11, lines 6-7 concerning such pretreatment means as comprising at least one of a reverse osmosis membrane and/or an ion exchange device and thus reciting sufficient structure for performing the function is persuasive.
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation does not recite sufficient structure, materials, or acts to perform the claimed function.

Claims 2, 3, 5-7, 12, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of claims 2, 3, 6, 7, 12, 13 and 15  “the membrane device” or “the reverse osmosis membrane”, respectively, lack clear antecedent basis, since claims 1 and 11 from which these claims respectively depend continue to recite the membrane device and encompassed reverse osmosis membrane as only optionally present. Respective recitation in independent claims 1 and 11 of “at least one of a membrane device including a reverse osmosis membrane and/or an ion exchange device including an ion exchanger”. Such recitations continue to recite the reverse osmosis device and membrane thereof and the ion exchange device, and ion exchanger thereof as each, respectively being alternative and optionally present, thus not providing antecedent basis for the dependent claims of these terms. 
In each of claims 5, 6 and 15, “the ion exchange device” or corresponding “the ion exchanger” lack clear antecedent basis, since claims 1 and 11 from which these claims respectively depend recite the ion exchange device and encompassed ion exchanger as only optionally present. Respective recitation in independent claims of “at least one of a membrane device including a reverse osmosis membrane and/or an ion exchange device including an ion exchanger”. Such recitations continue to recite the reverse osmosis device and membrane thereof and the ion exchange device, and ion exchanger thereof as each, respectively being alternative and optionally present, thus not providing antecedent basis for the dependent claims of these terms.
It is suggested that the 112 (b) issues in each of claims 2, 3, 5-7, 12, 13 and 15 be corrected by respective amendments which recite “wherein the pretreating comprises pretreating with a membrane device including a reverse osmosis membrane and…”; “wherein the pretreating comprises pretreating with an ion exchange device including an ion exchanger and…”; “wherein the pretreatment means comprises a membrane device including a reverse osmosis membrane and…”; and “wherein the pretreatment means comprises pretreating with an ion exchange device including an ion exchanger and…”. Such claim amendments would resolve the 112 (b) issues in these claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al PGPUBS Document US 2013/0105389 (Arai) in view of Boodoo et al PGPUBS Document US 2008/0173583 (Boodoo) and newly cited Fitzgibbons patent 4,188,292. Referenced paragraph numbers from the specification of the PGPUBS Documents relied upon are identified with “[ ]” symbols. For claim 1, Arai discloses an analyzing method of quantifying urea ,from water obtained from an ultrapure water production system [0001, 0002, 0040], the method comprising: 
pretreating the water with at least one of a membrane device, including reverse osmosis membrane and ion exchange device comprising ion exchanger [0119-0122], and 
analyzing by quantifying urea in a sample of the pretreated water [0131, 0137].  
Arai also discloses in paragraphs [0130-0131] that water sample volumes are obtained from water having passed through biological treatment prior to being analyzed. Such water sample volumes are caused to pass through an ion exchange resin device for ion exchange treatment, with intermediate steps of deionizing and condensing the water sample, prior to the urea concentration of the water being quantitatively determined or analyzed by a device utilizing the diacetyl-monoxime method. Further Arai in paragraphs [0124-0127] discloses that in some embodiments such water sample volumes are caused to optionally pass through a pre-treatment apparatus which includes two reverse osmosis device or apparatuses 16 and 18 and an additional mixed-bed ion exchange device or apparatus 23, prior to passing through biological treatment or biological treatment means 12. 
Thus in summary, Arai is disclosing water sample volumes yielding water samples which are pretreated by a plurality of reverse osmosis and ion exchange upstream of or before the water samples being analyzed, however there being intermediate water treatment devices or steps between the reverse osmosis device and ion exchange device, thus the analyzing or analyzing device not being immediately or directly after the pretreating.
Independent claims 1 and 11 differ by requiring that the analyzing or analyzing device being directly after the pretreating device or method step.
The Fitzgibbons reference teaches analysis of sample solutions from water sample-providing volumes (column 1, lines 10-15), such as effluent from industrial plants, the samples being passed through an additional ion exchange device in the form of a strong acid cation exchanger, directly before being passed through an analyzer (column 4, line 56-column 5, line 2 and column 5, lines 25-34). 
Fitzgibbons suggests a motivation for such configuration of components, being so as to remove interfering cations from the water samples while preserving the urea, so as to achieve more accurate urea concentration analysis results  (column 3, lines 24-29). 
Arai at [0002] is disclosing the water being treated and analyzed, optionally being industrial water. 
Arai in combination with Fitzgibbons, thus would yield pretreatment of sample volumes by a plurality of reverse osmosis devices and ion exchanging devices, including an ion exchange device immediately upstream, of an analysis device. 
Thus, it would have been obvious to one of ordinary skill in the art of sampling water being treated from industrial effluent, to have modified the Arai system and method by including an additional ion exchange device, in the form of a strong acid cation exchanger, as to remove interfering cations from the water samples while preserving the urea, so as to achieve more accurate urea concentration analysis results.
Claim 1 and 11 also differ by requiring the water sample to comprise a solution.  
Boodoo teaches treating or pretreating water to produce ultrapure water, followed by analyzing the water for concentration of contaminants or constituents, in which water from a pilot treatment system is first pretreated and analyzed, the water thus constituting a sample aqueous solution; 
such water also comprising dissolved silica and other dissolved solutes. (All taught in [0003 and 0154 regarding preparing of water for industries requiring highly purified water], [0062 and 0157 regarding the water comprising dissolved solutes], [0157 regarding water being sampled, tested and analyzed during pilot operation or test periods, thus constituting sample aqueous solution] and [0162-0164 regarding testing of samples from field pilots of the water treatment process]).
It would have been obvious to have utilized the Arai method for treating and analyzing water comprising dissolved solutes, thus in form of a solution, as also taught by Boodoo, so as to employ the process and system of Arai to a wide range of industrial waste water and effluent including aqueous solutions, containing dissolved contaminants or solutes which can be removed from the water or effluent by the treatment devices of Arai.
Arai further discloses: 
the pretreating to comprise filtering for claim 4 [0119]; 
ion exchanging comprising a monolithic or granular anion exchange resin for claim 5 [0065]; and 
such ion exchange device either preceding or following a stage of membrane pretreating in a membrane stage for claim 6 [0120, 0121].
Arai also discloses for independent apparatus claim 11, an analyzing apparatus for quantifying urea ,from water obtained from an ultrapure water production system  [0001, 0002, 0040], the method comprising: 
pretreatment means for pretreating the water comprising at least one of a membrane device, including reverse osmosis membrane and ion exchange device comprising ion exchanger [0119-0122], and 
an analyzer for quantifying urea in a sample of the pretreated water [0131, 0137]. 
Claim 11 differs by requiring the apparatus to be operable to apply to water encompassed in a sample, and thus the water pretreatment apparatus to be operable for treating such sample, and also differs by requiring the apparatus to be operable for treating sample water which comprises a solution.  
Boodoo teaches an apparatus or system for treating or pretreating water to produce ultrapure water, followed by analyzing the water for concentration of contaminants or constituents, in which water from a pilot treatment system is first pretreated and analyzed, the water thus constituting a sample aqueous solution; 
such water also comprising dissolved silica and other dissolved solutes (All taught in [0003 and 0154 regarding preparing of water for industries requiring highly purified water], [0062 and 0157 regarding the water comprising dissolved solutes], [0157 regarding water being sampled, tested and analyzed during pilot operation or test periods, thus constituting sample aqueous solution] and [0162-0164 regarding testing of samples from field pilots of the water treatment process]).
Thus, it would have been obvious to one of ordinary skill in the art to have applied the ultrapure water production system and pretreating of the water to utilize the  Arai apparatus for treating such a pilot or sample of ultrapure water to be produced, as taught by Boodoo, in order to enable optimizing of operation of the water pretreatment units, including determination of cycle time and required measures to regenerate the ion exchange units and cleaning cycles for the reverse osmosis units, of the water pretreatment units, so as to maximize production volume and optimize maintenance of the ultrapure water to be produced. 
It would have been also obvious to have utilized the Arai apparatus for treating and analyzing water comprising dissolved solutes, as also taught by Boodoo, to enable more widespread use of the system for producing ultrapure water, such as for salt water, seawater and brackish water, to enable more widespread production of ultrapure water, where sources of clean water are otherwise scarce. 
Arai further discloses: 
the pretreatment means to comprise a filter for claim 16 [0119]; 
the pretreatment means to comprise an ion exchanging device comprising a monolithic or granular anion exchange resin for claim 5 [0065]; and 
such ion exchange device either preceding or following a membrane device stage for claim 6 [0120-0122].
Claims 2, 3, 7, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al PGPUBS Document US 2013/0105389 (Arai) in view of Boodoo et al PGPUBS Document US 2008/0173583 (Boodoo) ) and newly cited Fitzgibbons patent 4,188,292, as applied to claims 1, 4-6, 11 and 14-16, and further in view of Kawakatsu et al PGPUBS Document US 2009/0266764 (Kawakatsu). Referenced paragraph numbers from the specification of the PGPUBS Documents relied upon are identified with “[ ]” symbols.
Claims 2 and 12 further differ by requiring the elimination of urea in the membrane device to be 20% or less. Kawakatsu teaches a reverse osmosis membrane in a water treatment process and apparatus, in order to desalinate water to produce highly purified drinking water, having such urea elimination or rejection rate. See [0002 concerning urea rejection rate reaching “several ten percent even when a membrane can achieve a rejection of 99% or greater for sodium chloride”] and [0003 concerning such rejection rate being reduced when oxidizing and reducing substances are present in the water]. 
Thus, it would have been obvious to the skilled artisan to have recognized the Kawakatsu reverse osmosis membrane as inherently having the property of the urea elimination rate of the reverse osmosis membrane to fall to a level of 20% or less, as taught by Kawakatsu, since such membrane is utilized for treatment of water having varying amounts of contaminants, and is subject to degradation. 
Claims 3 and 13 further differ by requiring the salt rejection rate in the membrane device to be 99% or less. Kawakatsu teaches a reverse osmosis membrane in a water treatment process and apparatus, in order to desalinate water to produce highly purified drinking water, having such urea elimination or rejection rate. See [0002 and 0003 concerning such sodium chloride salt rejection rate being of 99% or greater in some circumstances and less than 99% such as when reduced when oxidizing and reducing substances are present in the water, or the membrane begins to degrade]. 
Thus, it would have been obvious to the skilled artisan to have recognized the Arai reverse osmosis membrane as inherently having the property of the urea salt rejection rate of the reverse osmosis membrane to fall to a level of below 99%, as taught by Kawakatsu, since such membrane is utilized for treatment of water having varying amounts of contaminants, and is subject to degradation. 
Claim 7 further differs by requiring a ratio of urea in the sample solution to be removed by the membrane device to be obtained in advance, and a quantitative value of urea obtained during the analyzing step being corrected by the ratio. Kawakatsu also teaches to treat the reverse osmosis membrane with a coating substance such as a polyalkyene glycol chain substance to increase the rejection rate of nonionic solutes [0017-0019], such as urea [0002, 0003], necessarily resulting in a changed or corrected quantitative value of urea obtained during the analyzing step, and without markedly decreasing the flux across the membrane [0002, 0003, 0009, 0017-0019]. 
Thus, it would have been further obvious to the skilled artisan to have applied such as substance to coat the reverse osmosis membrane utilized in the Arai process, to have an improved ratio of urea and other solutes removed in the membrane device, resulting in an analyzed quantitative value of urea obtained being corrected, as suggested by Kawakatsu, in order to improve the quality of the water being purified, so as to allow for increase end uses of the water such as for drinking.
Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al PGPUBS Document US 2013/0105389 (Arai) in view of Boodoo et al PGPUBS Document US 2008/0173583 (Boodoo) and newly cited Fitzgibbons patent 4,188,292, as applied to claims 1, 4-6, 11 and 14-16, and further in view of Klotzsch et al patent 4,543,337 (Klotzsch) and McNeel et al PGPUBS Document US 2013/0292267 (McNeel). Referenced paragraph numbers from the specification of the PGPUBS Documents relied upon are identified with “[ ]” symbols. Arai further discloses the analyzing step comprising urea quantification in a step utilizing diacetyl monoximie as measured by a DPD method [0131]. These claims further differ by requiring the quantification of urea to be by flow injection analysis based on a colorimetric method using such diacetyl monoximie, and comprise, 
injecting an amount of sample solution subjected to pretreating into a carrier solution being fed to a reaction coil; adding one or more reagents into the carrier solution into which the sample solution has been injected; and performing quantification by measuring absorbance of liquid discharged from the reaction coil. 
Klotzsch teaches to quantify urea present in fluids which may comprise any aqueous solution (column 3, lines 61-63), by colorimetric determination using such diacetyl monoximie, and in which an amount of sample assay or solution is injected into a diluent or carrier solution of sample solution (see stream of BUH sample diluent…color reagent), being introduced or injected into a reaction cell of a membrane flow cell and the reagents caused to react with the urea in the reaction volume, with the quantification performed by measuring absorbance of the liquid being discharged by the flowcell (column 4, lines 25-40). Klotzsch teaches such form of analysis having enhanced sensitivity and linearity, hence improved accuracy over other forms of urea analysis (see column 1, lines 50-54 and column 2, lines 49-56). I
t would have been further obvious to one of ordinary skill in the water treatment art to have modified the process of Arai by performing such colorimetric determination method of the urea solute by flow injecting into a reaction cell employing a carrier solution, as taught by Klotzsch to achieve such enhanced sensitivity and linearity, hence improved accuracy of the analysis.
McNeel teaches to perform colorimetric determination of solutes from aqueous solutions, associated with water purification treatment systems [0033-0035] by injecting sample solution into a reactant in a bath or carrier solution employing a reaction coil, with reaction of reagent and solute being analyzed occurring in such reaction coil [0011-0013, 0018, 0036]. 
It would have been additionally obvious to one of ordinary skill in the water treatment art to have further modified the Arai analyzing step, as modified by Klotzsch, by employing the reaction of sample and carrier solutions with a reaction coil as the reaction cell, as taught by McNeel, so as to further improve stability and thoroughness of reagent, carrier solution and sample solution mixing and reaction rates, in order to provide more rapid and also more accurate analyses of urea solute concentration with a high degree of system reliability (McNeel at [0008-0011]). 
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al PGPUBS Document US 2013/0105389 (Arai) in view of Boodoo et al PGPUBS Document US 2008/0173583 (Boodoo) and newly cited Fitzgibbons patent 4,188,292, as applied to claims 1, 4-6, 11 and 14-16, and further in view of Klotzsch et al patent 4,543,337 (Klotzsch) and McNeel et al PGPUBS Document US 2013/0292267 (McNeel), as applied to claims 8, 9, 17 and 19 above, and additionally in view of Kaartinen et al PGPUBS Document US 2004/0115829 (Kaartinen). Referenced paragraph numbers from the specification of the PGPUBS Documents relied upon are identified with “[ ]” symbols. Claims 10 and 19 further differ by requiring that at least one of the reagents employed in the colorimetric analysis is refrigerated. Kaartinen teaches to perform diagnostic analysis of solutes and chemical compositions of aqueous samples employing reagents, in which the reagents are cooled and stored by refrigeration (Abstract, [0041]). It would have been additionally obvious to the skilled artisan to have employed such refrigeration in the Arai process, as modified by Klotzsch and McNeel for the performing of the colorimetric reagent-employing quantification of urea, as taught by Kaartinen, so as to ensure reagent integrity over a longer period of time or operation without any degradation of the reagent. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
09/26/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778